Case 1:10-cv-00539-BJR Document 183-2 Filed 04/12/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Yassin Muhiddin AREF, et al., )
Plaintiffs,

V. 5 Civil No. 1:10-cv-00539-BJR
William BARR, et al.
Defendants. 3

 

DECLARATION OF HEATHER SPOSATO
I, Heather Sposato, hereby declare the following:

1. Iam currently employed as a Case Management Coordinator (CMC) for the Federal
Bureau of Prisons (hereafter “BOP”), at the Federal Correctional Institution Loretto,
Pennsylvania (hereafter “FCI Loretto”). I have held this position since September, 2014. I have
been employed with the BOP since May 11, 1997.

2. Ihave access to inmates’ records maintained in the ordinary course of business at FCI
Loretto regrading federal prisoners, including, but not limited to documentary records, and
electronic data maintained on the BOP’s SENTRY computer database. As part of my duties and
responsibilities as a CMC, I work with Correctional Systems (CS) staff with whom I supervise in
coordinating the release of inmates with the Immigration and Customs Enforcement (ICE) for
those inmates who have immigration detainers on file with the BOP.

3. According to SENTRY, inmate Yassin Aref, Federal Register Number 12778-0532,
transferred to FCI Loretto on January 18, 2013. Inmate Aref had an immigration detainer on file.
In accordance with Program Statement 5800.15, Correctional Systems Manual, dated September

23, 2016, the CS staff coordinated with the agency that placed a detainer on the inmate prior to
Case 1:10-cv-00539-BJR Document 183-2 Filed 04/12/19 Page 2 of 2

the inmate’s release. As part of the pre-release notification requirements per policy, we provided

ICE with the following documents prior to inmate Aref’s release on October 3, 2018 to ICE.

a.

b.

Immigration Detainer- Notice of Action dated October 20, 2006;

Detainer Action Letter dated March 27, 2009;

Detainer Action Letter dated January 18, 2013;

Detainer Action Letter dated January 6, 2018;

Immigration Detainer-Notice of Action dated March 5, 2018;

Release of Immigration Detainee with Supervision to Follow dated September 5,

2018.

4. Based ona telephonic inquiry CS staff received from ICE on or about October 1, 2018,

we also provided ICE with a copy of inmate Aref’s Chronological Disciplinary Record which

consisted of one page.

5. Based on the review of the documents we provided to ICE, none of the documents

address the reasons for inmate Aref’s placement, retention or release from a CMU, and do not

include his Notice of Transfer to a CMU. In fact, to the best of my knowledge, there are no

references to Aref’s CMU placement at all in the documents provided to ICE.

In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed this 11th day of April 2019.

Qiodtec Laat

eather Sposato
Case Management Coordinator
FCI Loretto
